Citation Nr: 0423307	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for vertigo.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in relevant part, denied the 
veteran's claims for service connection for headaches and 
vertigo.  The veteran filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in August 
2003 it was remanded to the RO for further action, to include 
considering additional evidence received subsequent to the 
issuance of the statement of the case and providing the 
veteran with a new VA examination, which has since been 
accomplished.  The case is now before the Board for appellate 
consideration.  

The Board also observes that the veteran appealed the RO's 
denial of his claims for service connection for bilateral 
onychocryptosis and a skin disorder.  However, in its August 
2003 decision and remand, the Board determined that the issue 
of service connection for bilateral onychocryptosis had been 
validly withdrawn by the veteran, and denied the veteran's 
claim for service connection for a skin disorder.  As such, 
neither issue is presently before the Board for 
consideration. 

The Board also observes that the veteran requested to testify 
at a personal hearing before a Veterans Law Judge sitting at 
the RO, and such a hearing was scheduled according to an 
April 2003 notification letter.  A hearing date was set for 
May 14, 2003, and the veteran was so notified.  According to 
a notation in the veteran's claims file, the veteran 
cancelled the scheduled hearing.  Thus, appellate review of 
the case may now proceed.  38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file contains no competent evidence 
relating any current headaches to the veteran's period of 
military service.

3.  The veteran's claims file contains no competent evidence 
relating any current vertigo to the veteran's period of 
military service.
CONCLUSIONS OF LAW

1.  A disorder manifested by headaches was neither incurred 
in nor aggravated by the veteran's active duty military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 

2.  A disorder manifested by vertigo was neither incurred in 
nor aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in May 1999, prior to the 
November 2000 effective date of the VCAA, and remains 
pending. Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claims, as well as notice of the specific legal 
criteria necessary to substantiate these claims.  The Board 
concludes that discussions as contained in the initial rating 
decision denying service connection for a headaches and 
vertigo dated in January 2000, in the rating decision on 
appeal dated in February 2002, in the statement of the case 
(SOC) issued in May 2002, in the Board decision and remand 
dated in August 2003, in the supplemental statement of the 
case (SSOC) issued in February 2004, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2001, the RO advised the veteran 
of the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the claims for service connection and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence has been met.  The Board concludes that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes and examination reports, including medical 
nexus opinions, and several personal statements made by the 
veteran in support of his claims.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he currently suffers from headaches 
and vertigo as a result of head trauma sustained in North 
Carolina in 1970, while in service, when a tire iron came 
loose and hit him in the head.  He asserts that he has 
suffered from chronic headaches and dizziness ever since the 
time of this injury.

Evidence relevant to the veteran's claims for service 
connection for headaches and vertigo includes his service 
medical records, which show that in May 1970, the veteran was 
in good health when he developed sudden head pain and passed 
out.  No precipitating event or injury was described.  The 
next day the veteran was noted to be feeling fine and fully 
oriented. He reported a memory of feeling dizzy then no 
memory until he awoke at the hospital.  He denied any 
headaches.  Laboratory studies were conducted, which were all 
negative.  The final diagnosis was "syncopal attack."  

The only other service medical record indicating any relevant 
complaints is a May 1973 treatment note showing a complaint 
of, among other symptoms, headaches and body aches, which 
were attributed to gastroenteritis.  

At the time of the veteran's Report of Medical History in May 
1973, shortly before discharge, the veteran denied that he 
had ever had, or presently had, frequent or severe headaches, 
dizziness or fainting spells, or a head injury.  Similarly, 
the May 1973 Report of Medical Examination at service 
separation did not note any disorders involving headaches or 
dizziness, and the veteran's head, face, neck and scalp were 
found to be "Normal."

Relevant post-service evidence includes extensive VA and 
private outpatient treatment notes, which show treatment for 
complaints of headaches and vertigo beginning in 1990 and 
continuing to the present.  As such, the remaining question 
to be answered is whether the veteran's claims file contains 
competent evidence linking these current headaches and 
vertigo to the veteran's military service.  

The medical evidence includes a statement dated in June 2000 
from Dr. P. Conrad May, a physician in private practice.  
This statement, set forth here in its entirety, indicated 
that "The above is under our care for cerebral 
arteriosclerosis with vertigo that by history started when he 
was hit in the head while in the service."  Several of the 
VA outpatient treatment notes also contain diagnoses with 
similar historical references to head trauma, such as 
"status post head trauma," "chronic vertigo status post 
head injury," "post-traumatic vertigo," "post-traumatic 
epilepsy with syncope," among others.  Although these 
reports relate the veteran's headaches and vertigo to head 
trauma incurred while in service, these opinions are based 
entirely on a history related by the veteran and can be no 
better than the facts alleged by him.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
A rejection of the factual predicate necessarily involves a 
rejection of the etiological opinion based on that predicate.  
As indicated, the medical evidence contained in the veteran's 
claims file is entirely devoid of any indication that the 
veteran suffered any head trauma while in service.  Although 
the records do show that the veteran suffered a syncopal 
attack in May 1970, as the veteran has described, the 
contemporaneous service medical records show that this 
episode was not preceded by any head injury or other trauma, 
but rather was spontaneous.  Furthermore, upon discharge the 
veteran himself specifically denied any prior history of 
"head injury."  Therefore, the etiological relationship 
between the head injury allegedly incurred while in service 
and the veteran's headaches and vertigo, first shown by the 
evidence in 1990, nearly two decades after discharge, may be 
characterized as a general conclusion based on a history 
furnished by the veteran that is unsupported by clinical 
evidence and which, in addition, does not account for the 
possible effects of any post-service injuries.  Black v. 
Brown, 5 Vet. App. 177, 180 (1993).

Furthermore, all of the medical opinions which were provided 
after an actual review of the veteran's claims file, 
including his service medical records, are against a finding 
of any nexus, or link, between the veteran's current 
headaches and vertigo and his military service, even when 
accepting, for purpose of argument, the veteran's report of 
head trauma.  For example, following a review of the 
veteran's claims file and an examination of the veteran in 
July 1999, the examiner offered the following diagnoses and 
opinions:  

1.  Very mild, traumatic brain injury 
without definite sequela.

2.  Headache disorder, non-specific.  It 
does not actually fulfill criteria for 
tension type migraine or cluster 
headache.  Even though it does appear to 
occur sporadically, again, does not 
fulfill criteria for cluster.  Given the 
characteristics of his headaches, the 
headaches are not related to the 
traumatic brain injury.

3.  Vertigo, non-specific.  His 
description of his symptoms also do not 
appear consistent with benign positional 
vertigo, which can be seen after a head 
injury in young persons.

Similarly, in November 2001 the veteran underwent a VA 
examination, which also was conducted after a full review of 
the evidence contained in veteran's claims file.  Following 
this examination, the examiner rendered the following 
diagnoses with the following opinions:

1.  Mild traumatic brain injury.  There 
does not appear to be any associated 
anterograde or retrograde memory loss 
with his head injury.  He does describe 
apparent delayed loss of consciousness, 
duration of which is unknown.  The 
examination does not suggest any 
cognitive sequelae from the head injury.

2.  Vertigo of unknown etiology, that is, 
he describes apparent vertiginous 
episodes lasting for days to weeks, 
associated with nausea and vomiting.  
Typically benign positional paroxysmal 
vertigo is of brief duration and not 
associated with nausea or vomiting.  
Benign positional paroxysmal vertigo can 
be related to a head injury.  However 
again, he does not seem to provide a 
history consistent with this.  It is 
unlikely that the vertigo is related to 
the head injury.  He does not provide 
also any evidence in the C-file of being 
treated for vertigo in between 1970 and 
1990.

3.  Chronic daily headaches.  He would 
have headaches for several days, several 
weeks, then would have several years of 
no headaches and that would come on 
again.  Currently, he states that he has 
had headaches daily.  Again, the degree 
of head injury that was obtained seems 
unlikely to cause this type of headache.

Most recently, the veteran again underwent a VA examination 
in January 2004.  At that time, the examiner also stated that 
he had reviewed the veteran's claims folder and conducted an 
examination of the veteran.  Following this examination, the 
examiner rendered a diagnosis of "Tension headaches (non-
prostrating) and dizziness due to worries of daily life.  It 
is not at least as likely as not that dizziness and headaches 
are related to military service, i.e., head injury in 1970."

Thus, all of the medical opinions which were rendered after a 
full review of the medical evidence of record, including the 
veteran's service medical records and post-service treatment 
records, held that the veteran's current headaches and 
vertigo were most likely unrelated to the 1970 incident 
described by the veteran.  Thus, after a careful review of 
the record, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
headaches and vertigo.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.

Service connection for vertigo is denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



